department of the treasury internal_revenue_service washington d c contact person contact number - e80 date jan uniform issue list numbers legend t c dear sir or madam this is in reply to your rulings request of date on t's proposed transfer of all of its assets to c pursuant to sec_507 of the intemal revenue code t a charitable_trust and c a nonprofit charitable corporation are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code t and c are effectively controlled by the same individuals later t will notify the internal_revenue_service to terminate its private_foundation_status pursuant to sec_507 of the code if t has any expenditure_responsibility grant s outstanding under sec_4945 of the code at the time of its transfer c will continue t's expenditure_responsibility as to such grant s t will transfer all of its assets to c the following rulings are requested t's transfer ali of its net assets to c will be a transfer described in sec_507 of the code will not constitute a termination of the private_foundation_status of t and will not cause the imposition of the termination_tax under sec_507 of the code _ if t terminates its private_foundation_status at least one day after the transfer of all of its net assets and so notifies the secretary pursuant to sec_507 of the code then t will not be liable for the tax imposed under sec_507 of the code because t will not have any assets after such termination and payment of expenses likewise the preparation and or filing of any final accounting or other documents required by state law in winding up dissolving and terminating will not result in imposition of the tax under sec_507 of the code t's transfer of assets to c will not affect t's or c's status under sec_501 or sec_509 of the code both prior to and after the transfer of assets t and c are effectively controlled by the same persons within the meaning of sec_1_482-1a of the income_tax regulations the transfer of assets by t to c will be treated as a transfer of all of t's assets to a private_foundation within the meaning of sec_1_482-1a of the regulations by the same persons that control c thus pursuant to sec_1_507-3 of the regulations the transfer will not subject t to the taxes imposed by sec_4941 through of the code because after the transfer c will be treated as though c were t for purposes of chapter and sec_509 of the code cwill succeed to the aggregate tax benefits if any of t as the transferee of the net assets of t c will receive the benefit of any transitional rules or savings provisions applicable to t as enumerated in sec_1_507-3 and ii of the regulations t's transfer of assets to c will not constitute a sale_or_other_disposition of property within the meaning of sec_4940 of the code and will not give rise to net_investment_income for t or c therefore the transfer of assets will not result in an imposition of additional taxes on t or c under sec_4940 of the code and will not subject t to the two percent excise_tax on any gain that might otherwise be imposed t's transfer of assets to c will not constitute an act of direct or indirect self-dealing under sec_4941 of the code with any interested parties or the foundation managers and no tax under sec_4941 will be incurred as a result of the transfer after t's transfer of assets to c c may reduce the amount of its required distributions under sec_4942 of the code by the amount if any of the excess qualifying_distribution carryover of t for prior years as defined by sec_4942 of the code further c's distributable_amount under sec_4942 for its tax_year in which the transfer occurs will be increased by the distributable_amount for t for its tax_year in which the transfer occurs as if c had held the assets for the entire tax_year all qualifying distributions made by c during the entire year and ail qualifying distributions made by t during its tax_year in which the transfer occurs will be treated as if made by c therefore the distribution_requirements of t under sec_4942 of the code in the year of the transfer may be fulfilled by c after t's transfer of assets to c t will not be required to comply with the recordkeeping requirements if any of sec_4942 of the code because t will have no assets investments imposed by sec_4944 of the code t's transfer of assets to c will not constitute an investment by t and t will not be subject_to the tax on jeopardy t's transfer of ail of its assets to c will not constitute a taxable_expenditure under sec_4945 of the code and neither t nor c will be required to exercise expenditure_responsibility under sec_4945 of the code with respect to the assets transferred twill not be required to file the tax_return prescribed by sec_6033 of the code for any_tax year subsequent to the year of the transfer of the assets if during such years t does not have legal or equitable_title to any of the assets sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 of the code provides that certain organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 or b the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets g sec_1_507-3 of the regulations indicates that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code indicates that the aggregate tax benefits of a private_foundation refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that where a private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 of the code it is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer sec_1_507-3 of the regulations provides that certain tax provisions will carry over to a transferee private_foundation that receives a transfer of assets from another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations indicates that if a transferor private_foundation transfers assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1a of the regulations directly or indirectly by the same person or persons who effectively control the transferor private_foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor's assets transferred to it bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-3 ii of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self- dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes sec_4942 of the code provides that a private_foundation does not make a qualifying_distribution under sec_4942 where the distribution is a contribution to either i an organization controlled by the transferor or by one or more of the transferor's disqualified persons or ii any private_foundation which is not an operating_foundation under sec_4942 sec_4942 of the code requires that a transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 to show that its transferee foundation in fact subsequently made qualifying distributions that were equal to the amount of the transfer received and that were paid out of the transferee’s own corpus within the meaning of sec_4942 such transferee foundation's qualifying distributions must be expended before the close of the transferee's first tax_year after the transferee’s tax_year in which it receives the transfer revrul_78_387 1978_2_cb_270 describes the carry-over of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 i of the regulations under that regulation the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 by the amount if any of the transferor’s excess qualifying distributions under sec_4942 sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant and post-grant reports from the grantee private_foundation on its uses of the grant sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 of the regulations allows a private_foundation to transfer its assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code your requested rulings are discussed below analysi sec_1 under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 includes a transfer of assets from one private_foundation to another private_foundation pursuant to any liquidation or reorganization including any significant disposition of or more of the transferor's assets because t will be in such a reorganization by its transfer of all of its assets to c t's transfer will be a transfer under sec_507 of the code under sec_1_507-4 of the regulations t's transfer of assets pursuant to sec_507 of the code does not cause termination of t's private_foundation_status under sec_509 of the code and thus does not result in any termination_tax under sec_507 of the code sec_507 of the code imposes excise_tax on a private_foundation which voluntarily terminates its status as a private_foundation pursuant to sec_507 of the code this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation's exempt status under sec_501 of the code or b the value of the net assets of the foundation the value of t's net assets after t has transferred all of its assets to c will be zero thus at that time t's voluntary notice to the service of its termination of its private_foundation_status pursuant to sec_507 of the code will not result in any termination_tax under sec_507 of the code t's transfer of assets to c for exempt purposes under sec_501 of the code will not adversely affect the exemption under sec_501 of the code or the private_foundation_status under sec_509 of the code of t orc sec_1_507-3 of the regulations indicates that if a transferor private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly by the same person or persons who effectively contro the transferor private_foundation then each transferee private_foundation will be treated as if it were the transferor private_foundation for purposes of sec_4940 through and sec_507 through of the code ach transferee is treated as the transferor in the proportion which the fair_market_value of the transferor foundation's assets that were transferred bears to the fair_market_value of ail of the assets of the transferor foundation immediately before the transfer in this case where transferee c's directors are substantially the same as those of t t's transfer will be treated as a transfer to a transferee organization that is effectively controlled by the same persons who control the transferor so that the transfer is within sec_1_507-3 of the regulations under sec_1_507-3 of the regulations in a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization the transferee private_foundation will not be treated as a newly created organization but will succeed to its proportionate share of its transferor’s aggregate tax benefits under sec_507 of the code thus t's aggregate tax benefits will be transferred to c in full proportion to all of the assets transferred by t toc under sec_1_507-3 of the regulations t's transferee c will receive the benefits if any of the transitional rules and savings provisions of that regulation that are applicable to t t's transfer of assets will not constitute investment_income or any taxable sale or disposition of property and will not result in tax on t or c under sec_4940 of the code under sec_53_4946-1 of the regulations transferee c is not a disqualified_person under sec_4946 of the code for purposes of sec_4941 of the code because c is exempt from federal_income_tax under sec_501 of the code because t's transfer of its assets to c will not be a transfer to a disqualified_person under sec_4946 of the code t's transfer will not be an act of self-dealing under sec_4941 of the code as in revrul_78_387 cited above after t transfers ail of its assets to c t’s excess qualifying distributions if any under sec_4942 of the code may be used by c to reduce c's distributable_amount under sec_4942 of the code by the amount if any of t’s excess qualifying distributions carryover under sec_4942 of the code transferee c in its tax_year in which the transfer occurs may increase its distributable_amount under sec_4942 of the code by t's distributable_amount for t's tax_year in which t's transfer occurs transferee c can treat t's qualifying distributions for its tax_year of its transfer as if made by transferee c in addition to any qualifying distributions made by c alone t's distribution requirement under sec_4942 of the code for its tax_year of its transfer may be fulfilled by transferee c under sec_1_507-3 of the regulations any record-keeping requirement under sec_4942 of the code as to transferor t will not apply after t has transferred all of its assets to c t's transfer of its assets to c for exempt purposes under sec_501 of the code will not be a jeopardizing investment or result in tax under sec_4944 of the code under sec_53_4945-6 of the regulations a private_foundation can make a transfer of its assets pursuant to sec_507 of the code to an exempt_organization under sec_501 of the code including private_foundations without the transfer being a taxable_expenditure under sec_4945 of the code thus t's transfer to c will not be a taxable_expenditure under sec_4945 of the code and will not subject t or c to tax under that section sec_1_507-3 of the regulations provides that where a private_foundation transfers all of its assets to an exempt_organization under sec_501 of the code pursuant to sec_507 of the code there is no expenditure_responsibility requirement under sec_4945 of the code thus t and c will not have to exercise expenditure_responsibility under sec_4945 of the code with respect to t's transfer of all of its assets to c under sec_1_507-1 of the regulations t will not be required to file its annual return under sec_6033 of the code for any_tax years subsequent to the tax_year in which t transfers all of its assets to c accordingly we rule that t's transfer all of its net assets to c will be a transfer described in sec_507 of the code will not constitute a termination of the private_foundation_status of t and will not cause the imposition of the termination_tax under sec_507 of the code if t terminates its private_foundation_status at least one day after the transfer of all of its net assets and so notifies the secretary pursuant to sec_507 of the code then t will not be liable for the tax imposed under sec_507 of the code because t will not have any assets after such termination and payment of expenses likewise the preparation and or filing of any final accounting or other documents required by state law in winding up dissolving and terminating will not result in imposition of the tax under sec_507 of the code t's transfer of assets to c will not affect t's or c's status under sec_501 or sec_509 of the code both prior to and after the transfer of assets t and c are effectively controlled by the same persons within the meaning of sec_1_482-1a of the income_tax regulations the transfer of assets by t to c will be treated as a transfer of all of t's assets to a private_foundation within the meaning of sec_1 -1a a of the regulations by the same persons that control c thus pursuant to sec_1_507-3 of the regulations the transfer will not subject t to the taxes imposed by sec_4941 through of the code because after the transfer c will be treated as though c were t for purposes of chapter and sec_509 of the code c will succeed to the aggregate tax benefits under sec_507 of the code if any of t as the transferee of the net assets of t c will receive the benefit of any transitional rules or savings provisions applicable to t as enumerated in sec_1_507-3 and ii of the regulations t's transfer of assets to c will not constitute a sale_or_other_disposition of property within the meaning of sec_4940 of the code and will not give rise to net_investment_income for t or c therefore the transfer of assets will not result in an imposition of additional taxes on t or c under sec_4940 of the code and will not subject t to the two percent excise_tax on any gain that might otherwise be imposed t's transfer of assets to c will not constitute an act of direct or indirect self-dealing under sec_4941 of the code with any interested parties or the foundation managers and no tax under sec_4941 will be incurred as a result of the transfer after t's transfer of assets to c c may reduce the amount of its required distributions under sec_4942 of the code by the amount if any of the excess qualifying_distribution carryover of t for prior years as defined by sec_4942 i of the code further c's distributable_amount under sec_4942 for its tax_year in which the transfer occurs will be increased by the distributable_amount for t for its tax_year in which the transfer occurs as if c had heid the assets for the entire tax_year all qualifying distributions made by c during the entire year and all qualifying distributions made by t during its tax_year in which the transfer occurs will be treated as if made by c therefore the distribution_requirements of t under sec_4942 of the code in the year of the transfer may be fulfilled by c after t's transfer of assets to c t will not be required to comply with the recordkeeping requirements if any of sec_4942 of the code because t will have no assets investments imposed by sec_4944 of the code t's transfer of assets to c will not constitute an investment by t and t will not be subject_to the tax on jeopardy t's transfer of ali of its assets to c will not constitute a taxable_expenditure under sec_4945 of the code and neither t nor c will be required to exercise expenditure_responsibility under sec_4945 of the code with respect to the assets transferred twill not be required to file the tax_return prescribed by sec_6033 of the code for any_tax year subsequent to the year of the transfer of the assets if during such years t does not have legal or equitable_title to any of the assets this ruling_request will not be construed as notice by t to terminate its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code because this ruling letter could help to resolve any questions please keep it in your permanent records and include copy in your next annual return this ruling letter is directed only to the organizations that requested it this ruling letter may not be used or cited as precedent sec_611 o k of the code provides that sincerely robert fontenrose acting manager exempt_organizations technical group
